Citation Nr: 0929586	
Decision Date: 08/07/09    Archive Date: 08/14/09

DOCKET NO.  08-14 873	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Providence, 
Rhode Island


THE ISSUES

1.  Entitlement to an increased compensable evaluation for 
service-connected scar of the right thigh.

2.  Entitlement to an initial compensable rating for 
bilateral hearing loss.

3.  Whether new and material evidence has been submitted to 
reopen a claim for entitlement to service connection for 
chronic obstructive pulmonary disease (COPD).  


REPRESENTATION

Appellant represented by:	Disabled American Veterans




WITNESSES AT HEARING ON APPEAL

Appellant, Virginia Souza


ATTORNEY FOR THE BOARD

A. Robben, Associate Counsel


INTRODUCTION

The Veteran served on active duty from May 1943 to January 
1946 and from August 1948 to July 1949.  The Veteran was 
awarded a Purple Heart and a Combat Infantryman Badge.  

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from an August 2007 rating decision issued by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Providence, Rhode Island, which, in pertinent part denied 
entitlement to a compensable evaluation for scar of the right 
thigh, granted service connection for bilateral hearing loss 
with a noncompensable evaluation assigned effective March 27, 
2007, found that new and material evidence had been submitted 
to reopen a claim for entitlement to service connection for 
COPD, and denied entitlement to service connection for COPD.  
In a June 2008 supplemental statement of the case, the RO 
stated that there was a mistake in the August 2007 rating 
decision in that the claim for entitlement to service 
connection for COPD had not in fact been reopened.  

Where the claim in question has been finally adjudicated at 
the RO level and not appealed, the statutes make clear that 
the Board has a jurisdictional responsibility to consider 
whether it was proper for a claim to be reopened, regardless 
of whether the previous action denying the claim was appealed 
to the Board.  Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 
2001).  Thus, despite the various characterizations of the 
issue throughout the appeal, the Board must make an 
independent determination as to whether new and material 
evidence has been presented to reopen the claim of 
entitlement to service connection for COPD.

In May 2009, the Veteran and his wife provided testimony 
before the undersigned at a hearing at the RO.  A transcript 
of the hearing is of record.  

During the hearing, the Veteran stated that pain in his 
muscles below the two inch scar he sustained from a shrapnel 
wound affected his daily activities.  This constitutes an 
informal claim for service connection for a muscle injury.  
This issue has not been developed and is therefore referred 
back to the RO.  The RO should contact the Veteran or his 
representative to determine if he wishes to pursue a claim 
for benefits based on this issue.

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).

The issues of entitlement to a compensable initial evaluation 
for bilateral hearing loss and entitlement to service 
connection for COPD are addressed in the REMAND portion of 
the decision below and are REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.


FINDING OF FACT

The shell fragment wound scar of the right thigh is 
manifested by symptoms equivalent to pain on examination.  


CONCLUSION OF LAW

The criteria for a 10 percent evaluation for scar of the 
right thigh have been met.  38 U.S.C.A. §§ 1155, 5107 (West 
2002); 38 C.F.R. § 4.118, Diagnostic Code 7804 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 
2002 & Supp. 2009) redefined VA's duty to assist a veteran in 
the development of a claim.  VA regulations for the 
implementation of the VCAA were codified as amended at 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2008).

Under the VCAA, VA must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
(3) that the claimant is expected to provide; and (4) must 
request that the claimant provide any evidence in his 
possession that pertains to the claim.  Pelegrini v. Principi 
(Pelegrini II), 18 Vet. App. 112, 120-21 (2004), see 38 
U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).

For claims pending before VA on or after May 30, 2008, 38 
C.F.R. 3.159 has been amended to eliminate the requirement 
that VA request that a claimant submit any evidence in his or 
her possession that might substantiate the claim.  73 Fed. 
Reg. 23,353 (Apr. 30, 2008).  

The United States Court of Appeals for Veterans Claims 
(Court) has also held that the VCAA notice requirements of 38 
U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five 
elements of a service connection claim.  Those five elements 
include: 1) veteran status; 2) existence of a disability; 3) 
a connection between the veteran's service and the 
disability; 4) degree of disability; and 5) effective date of 
the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006). 

In a letter issued in April 2007, prior to the initial 
adjudication of the claim, the RO notified the Veteran of the 
evidence needed to substantiate his claim for a compensable 
evaluation for scar of the right thigh.  The letter also 
satisfied the second and third elements of the duty to notify 
by informing the Veteran that VA would try to obtain medical 
records, employment records, or records held by other Federal 
agencies, but that he was nevertheless responsible for 
providing any necessary releases and enough information about 
the records to enable VA to request them from the person or 
agency that had them.

The Veteran has substantiated his status as a veteran.  He 
was notified of all elements of the Dingess notice, including 
the disability-rating and effective-date elements of the 
claims, by the April 2007 letter.  

At a minimum, adequate VCAA notice in increased rating cases 
requires: (1) that VA notify the claimant that, to 
substantiate such a claim, the claimant must provide, or ask 
VA to obtain, medical or lay evidence demonstrating a 
worsening or increase in severity of the disability and the 
effect that worsening has on the claimant's employment and 
daily life; (2) if the diagnostic code under which the 
claimant is rated contains criteria necessary for entitlement 
to a higher disability rating that would not be satisfied by 
the claimant demonstrating a noticeable worsening or increase 
in severity of the disability and the effect of that 
worsening has on the claimant's employment and daily life 
(such as a specific measurement or test result), the 
Secretary must provide at least general notice of that 
requirement to the claimant; (3) the claimant must be 
notified that, should an increase in disability be found, a 
disability rating will be determined by applying relevant 
diagnostic codes; and (4) the notice must also provide 
examples of the types of medical and lay evidence that the 
claimant may submit (or ask VA to obtain) that are relevant 
to establishing entitlement to increased compensation.  
Vazquez-Flores v. Peak, 22 Vet. App. 37 (2008).  

The Veteran was provided notice that complies with Vazquez-
Flores in a May 2008 letter.   

VCAA notice should be given before an initial AOJ decision is 
issued on a claim.  Pelegrini II, 18 Vet. App. at 119-120. 
 While complete VCAA notice, including Vazquez-Flores notice, 
was provided after the initial adjudication of the claims, 
this timing deficiency was cured by the issuance of VCAA 
notice followed by readjudication of the claims in a June 
2008 supplemental statement of the case (SSOC).  Mayfield v. 
Nicholson, 499 F. 3d 1317 (Fed. Cir. 2007).

The Duty to Assist

The VCAA also requires VA to make reasonable efforts to help 
a claimant obtain evidence necessary to substantiate his 
claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c), (d).  This 
"duty to assist" contemplates that VA will help a claimant 
obtain records relevant to his claim, whether or not the 
records are in Federal custody, and that VA will provide a 
medical examination or obtain an opinion when necessary to 
make a decision on the claim.  38 C.F.R. § 3.159(c)(4).

VA has obtained records of treatment reported by the Veteran, 
including service treatment records, records from various 
federal agencies, and private medical records.  Additionally, 
the Veteran was provided a proper VA examination in May 2007 
to determine the severity of his service-connected scar of 
the right thigh.

For the reasons set forth above, the Board finds that VA has 
complied with the VCAA's notification and assistance 
requirements.  The appeal is thus ready to be considered on 
the merits.


Legal Criteria

Disability evaluations are determined by evaluating the 
extent to which a Veteran's service-connected disability 
adversely affects his ability to function under the ordinary 
conditions of daily life, including employment, by comparing 
his symptomatology with the criteria set forth in the 
Schedule for Rating Disabilities (Rating Schedule).  38 
U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.2, 4.10.

In evaluating a disability, the Board considers the current 
examination reports in light of the whole recorded history to 
ensure that the current rating accurately reflects the 
severity of the condition.  The Board has a duty to 
acknowledge and consider all regulations that are potentially 
applicable.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  
The medical as well as industrial history is to be 
considered, and a full description of the effects of the 
disability upon ordinary activity is also required.  38 
C.F.R. §§ 4.1, 4.2, 4.10.
Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  See 38 C.F.R. § 4.7.

In view of the number of atypical instances it is not 
expected, especially with the more fully described grades of 
disabilities, that all cases will show all the findings 
specified.  Findings sufficiently characteristic to identify 
the disease and the disability therefrom, and above all, 
coordination of rating with impairment of function will, 
however, be expected in all instances.  38 C.F.R. § 4.21.

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
Although a rating specialist is directed to review the 
recorded history of a disability in order to make a more 
accurate evaluation, see 38 C.F.R. § 4.2, the regulations do 
not give past medical reports precedence over current 
findings.  Francisco v. Brown, 7 Vet. App. 55 (1994).  Staged 
ratings are, however, appropriate for an increased rating 
claim when the factual findings show distinct time periods 
where the service-connected disability exhibits symptoms that 
would warrant different ratings.  The relevant focus for 
adjudicating an increased rating claim is on the evidence 
concerning the state of the disability from the time period 
one year before the claim was filed until VA makes a final 
decision on the claim.  Hart v. Mansfield, 21 Vet. App. 505 
(2007).

Under Diagnostic Code 7801, scars other than of the head, 
face, or neck, that are deep or that cause limited motion 
with areas of or exceeding 144 square inches (929 sq. cm.) 
warrant a 40 percent disability. An area or areas exceeding 
72 square inches (465 sq. cm.) warrants a 30 percent 
disability evaluation. An area or areas exceeding 12 square 
inches (77 sq. cm.) warrants a 20 percent disability 
evaluation. An area or areas exceeding 6 square inches (39 
sq. cm.) warrants a 10 percent disability evaluation. Note 
(1): Scars in widely separated areas, as on two or more 
extremities or on anterior and posterior surfaces of 
extremities or trunk, will be separately rated and combined 
in accordance with § 4.25 of this part. 

Note (2): A deep scar is one associated with underlying soft 
tissue damage.  38 C.F.R. § 4.118.

Diagnostic Code 7802 provides ratings for scars, other than 
the head, face, or neck, that are superficial or that do not 
cause limited motion. Superficial scars that do not cause 
limited motion, in an area or areas of 144 square inches (929 
sq. cm.) or greater, are rated 10 percent disabling. Note (1) 
to Diagnostic Code 7802 provides that scars in widely 
separated areas, as on two or more extremities or on anterior 
and posterior surfaces of extremities or trunk, will be 
separately rated and combined in accordance with 38 C.F.R. § 
4.25. 

Note (2) provides that a superficial scar is one not 
associated with underlying soft tissue damage. Id.

Diagnostic Code 7803 provides a 10 percent rating for 
superficial unstable scars. Note (1) to Diagnostic Code 7803 
provides that an unstable scar is one where, for any reason, 
there is frequent loss of covering of skin over the scar. 
Note (2) provides that a superficial scar is one not 
associated with underlying soft tissue damage. Id. 

Diagnostic Code 7804 provides a 10 percent rating for 
superficial scars that are painful on examination. Note (1) 
to Diagnostic Code 7804 provides that a superficial scar is 
one not associated with underlying soft tissue damage. Id.  

When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the Secretary shall give the benefit of the doubt 
to the claimant.  38 U.S.C.A. § 5107; see also Gilbert v. 
Derwinski, 1 Vet. App. 49, 53 (1990).



Analysis

Service treatment records show that the Veteran received a 
shrapnel injury during combat in September 1944 and was 
treated in the hospital for five weeks as a result.  

In a May 1946 rating decision, the Veteran was granted 
service connection for a gun shot would two inch scar of the 
right thigh, evaluated as noncompensable, effective January 
15, 1946.  

In March 2007, the Veteran stated that his scar had started 
causing pain.  

The Veteran received a VA examination in May 2007 to 
determine the severity of his service-connected scar.  The 
Veteran described cramps in his calf muscles and pain in his 
right thigh which he rated as 6 out of 10.  The Veteran 
denied any acute episodes of pain or problems with his right 
thigh scar that prompted him to seek emergency treatment.  

On physical examination the examiner found a well-healed, 
very superficial scar two inches long, one-half an inch wide, 
in the mid section of the right lateral thigh area.  The scar 
was hypopigmented and smooth and was shiny in the center.  
The examiner found no adherence to the underlying tissue, no 
irregularity, atrophy, elevation, or scaling.  The scar was 
found to be stable without inflammation, edema, or keloid 
formation.  

The examiner noted that there was no pain in the scar on 
examination and that the scar did not affect flexion of the 
hip or knee.  The examiner diagnosed status post shrapnel 
injury to the right thigh with residual scar that was well 
healed and caused mild intermittent pain symptoms.  

During the May 2009 hearing, the Veteran testified that his 
scar was tender and painful.  Lay testimony is competent to 
establish the presence of observable symptomatology and "may 
provide sufficient support for a claim of service 
connection."  Layno v. Brown, 6 Vet. App. 465, 469 (1994); 
see also Falzone v. Brown, 8 Vet. App. 398, 405 (1995) (lay 
person competent to testify to pain and visible flatness of 
his feet); Espiritu, 2 Vet. App. at 494- 95 (lay person may 
provide eyewitness account of medical symptoms). 

The Veteran stated before and after the May 2007 VA 
examination that his scar was tender and caused him pain and 
the Veteran is competent to establish the existence of 
tenderness or pain as an observable symptom.  

While no pain related to the scar was found on examination in 
2007, the examiner diagnosed a scar that caused intermittent 
pain.  This diagnosis was based on the examination and can be 
read as a finding that the scar would cause pain on 
examination intermittently.  This finding approximates the 
criteria for a 10 percent rating.

Therefore, the evidence is at least in equipoise as to 
whether the Veteran meets the criteria for a compensable 
evaluation for service-connected scar of the right thigh and 
all doubt is resolved in the Veteran's favor.  Accordingly, 
the criteria for a 10 percent rating are met.  38 U.S.C.A. § 
5107(b).  

As noted above, as the Veteran was found to have one 
superficial scar, two inches long and one-half an inch wide, 
that caused intermittent pain.  An evaluation greater than 10 
percent or a separate evaluation based on the Veteran's 
shrapnel wound of the right thigh is not warranted in this 
case as the scar is not deep as is required under DC 7801 and 
does not exceed (or even approximate) 144 sq. inches, as is 
required under DC 7802.  A greater evaluation under DC 7804 
is not warranted as the Veteran does not have more than one 
scar.  As to DC 7805, the Veteran has been found to have no 
limitation of motion related to the right thigh shrapnel 
wound scar.  


Extraschedular Consideration 

In exceptional cases an extraschedular rating may be 
provided.  38 C.F.R. § 3.321.  The Court has set out a three-
part test, based on the language of 38 C.F.R. § 3.321(b)(1), 
for determining whether a veteran is entitled to an 
extraschedular rating: (1) the established schedular criteria 
must be inadequate to describe the severity and symptoms of 
the claimant's disability; (2) the case must present other 
indicia of an exceptional or unusual disability picture, such 
as marked interference with employment or frequent periods of 
hospitalization; and (3) the award of an extra-schedular 
disability rating must be in the interest of justice.  Thun 
v. Peake, 22 Vet. App. 111 (2008), aff'd, Thun v. Shinseki, 
No. 2008-7135, 2009 WL 2096205 (Cir. 2009).  

Under the regulation, the regional office and the Board have 
the authority to deny extra-schedular consideration in any 
case in which they determine that the claimant's disability 
level and symptomatology are contemplated by the rating 
schedule, thus failing either of the first two steps of the 
test.  However, if the regional office or the Board finds 
that the rating schedule is inadequate and the case presents 
other factors indicative of an exceptional or unusual 
disability, the case must be referred to the Under Secretary 
for Benefits or the Director of the Compensation and Pension 
Service for a determination of whether an extraschedular 
rating should be assigned in the interest of justice. Id. at 
115-17.

The Veteran's symptoms consist of one superficial scar that 
is intermittently painful.  These symptoms are contemplated 
in the rating criteria.  The Veteran's scar causes 
intermitted pain symptoms.  These manifestations are 
specifically contemplated in the rating criteria.  The rating 
criteria are therefore adequate to evaluate the Veteran's 
disability.  Referral for consideration of extraschedular 
rating is, therefore, not warranted.



ORDER

Entitlement to an evaluation of 10 percent for service-
connected scar of the right thigh is granted.  



REMAND

A Veteran is entitled to a new VA examination where there is 
evidence that the condition has worsened since the last 
examination.  Snuffer v. Gober, 10 Vet. App. 400 (1997); 
Caffrey v. Brown, 6 Vet. App. 377 (1994); VAOPGCPREC 11-95  
(1995).  In addition, a Veteran is competent to provide an 
opinion that his disability has worsened.  Proscelle v. 
Derwinski, 2 Vet. App. 629 (1992).

In the May 2007 hearing before the Board, the Veteran stated 
that his hearing had worsened since his last VA audiological 
examination in August 2007.  Therefore, a new VA audiological 
examination is required to evaluate the Veteran's claim.
In addition, during his May 2009 hearing before the Board, 
the Veteran testified and his representative argued in effect 
that the denial of the claim for entitlement to service 
connection for COPD by the RO in October 1996 constituted 
clear and unmistakable error (CUE).  

The appeal to reopen the claim of entitlement to service 
connection for COPD is inextricably intertwined with the 
recently raised claim for CUE, since a successful CUE claim 
is another way to reopen the claim.  See Shields v. Brown, 8 
Vet. App.346, 350-51 (1995); see also Flash v. Brown, 8Vet. 
App.332, 338-40 (1995).  The Board cannot adjudicate the CUE 
question prior to its adjudication by an agency of original 
jurisdiction.  Jarrell v. Nicholson, 20 Vet. App. 326, 333 
(2006); see also Huston v. Principi, 18 Vet. App. 395, 402-03 
(2004).  The appeal to reopen the claim for entitlement to 
service connection for COPD must therefore be remanded to 
allow for adjudication of the CUE claim. 

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  Expedited 
handling is requested.)

1.  Provide the Veteran with a VA 
audiological examination to determine the 
severity of his service-connected bilateral 
hearing loss. 

2.  Adjudicate the question of whether 
there was CUE in the October 1996 rating 
decision that found that entitlement to 
service connection for COPD was not 
established.  

4.  If any issue on appeal is not fully 
granted, issue a SSOC.  If the COPD issue 
remains on appeal, the SSOC should reflect 
consideration of the CUE question.  If 
otherwise in order, the claim should be 
returned to the Board.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).




______________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


